Dear Mr. Roberts:
I am in receipt of your request on behalf of the Lafayette Parish School Board as its general counsel wherein you request an opinion on the following issue:
      Does La. Rev. Stat. 17:493.1 allow the School Board to first offer a new route or route vacated by a previous bus operator, to tenured school bus operators owning their own buses in order of their seniority before offering the route to tenured bus operators driving board owned buses in order of their seniority?
LSA-R.S. 17:493.1 provides as follows:
      A.(1)(a) Whenever a school bus operator is needed to drive a new route or a route vacated by a previous operator, the school bus operator who is tenured and has acquired the greatest seniority shall be offered the opportunity to and may change from driving his route to the vacant route before another operator is selected.
             (b) If the tenured bus operator with the greatest seniority chooses not to change to the vacant route, the route shall then be offered in order of seniority to a school bus operator who has acquired tenure.
             (c) If no tenured operator chooses to change to the vacant route, the route shall then be offered to a full-time probationary bus operator.
             (d) If no regular bus operator, tenured or probationary, chooses to change to the vacant route, then a substitute bus operator shall be selected for the position from a list of approved substitute school bus operators.
             (2) If a regular bus operator chooses to change routes as provided in this Section, then his vacant route shall be filled using the process described in this Subsection.
      B. A substitute operator shall not be used to fill a route vacancy except as provided in R.S.  17:500(C)(2)(b) and (c).
      C. Only if a city or parish school board is required, in filling a vacant route pursuant to Subsection A of this Section, to bear an increase in unreimbursed costs for nonpassenger miles over those attributable to the previous operator who vacated the route, may a school system select an operator to fill the vacant route on a different basis.
      D. Notwithstanding any provision of this Section to the contrary, whenever a school bus operator owning his own bus retires, a route shall be offered first to any person meeting the requirements of the school board who is willing to acquire the bus of the retiring operator by a method which guarantees that the driver receives full appraised value for his bus using regularly accepted appraisal methods to determine fair market value. The provisions of this Subsection shall be applicable only when the bus owned by the retiring operator has been manufactured within a period of five years immediately prior to the operator's retirement and the operator is retiring due to a documented physical disability.
LSA-R.S. 17:493.1 does not distinguish between filling a new or vacant route with school bus operators that own their own buses or filling such a route with bus operators that drive board owned buses. In Attorney General Opinion No. 95-373, our office addressed whether LSA-R.S. 17:493.1 may be complied with if a vacant bus route is offered to the most senior tenured driver within the vacancy's election district rather than parish-wide. Our office opined that in the absence of any distinction between parish or election districts in the statute, the Legislature intended for the parish school boards to offer the vacant bus route to the most senior tenured drivers in the board's employment. If the school board is parish-wide then the school board would offer the vacant route to the most senior drivers in the parish regardless of election districts.
Although this opinion does not address the same issue, it does indicate that if the Legislature intended for there to be a distinction between new or vacant routes and which bus drivers those routes should be offered to first, the Legislature would have specified this in the statute. The only discretion a city or parish school board has in filling a vacant route is when the board has to bear an increase in unreimbursed costs for nonpassenger miles over those attributable to the previous operator who vacated the route. (See LSA-R.S. 17:493.1C). Therefore, in response to your inquiry, LSA-R.S. 17:493.1 does not allow a school board to first offer a new route or route vacated by a previous bus operator to tenured school bus operators owning their own buses in order of their seniority before offering the route to tenured bus operators driving board owned buses in order of their seniority.
I hope this opinion sufficiently addresses your concerns. If I can be of further assistance please let me know.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 BY: __________________________ BETH CONRAD LANGSTON ASSISTANT ATTORNEY GENERAL
RPI/BCL/sc
b:98-336.op